Exhibit NEWS FOR RELEASE: Tuesday March 11, 2008 Charter Arranges $500 Million in Incremental Term Loan Financing Borrowing upsized from $275 million St. Louis, Missouri– Charter Communications, Inc. (NASDAQ:CHTR) (the “Company”) announced today that its subsidiary, Charter Communications Operating, LLC (“Charter Operating”),has arranged $500 million principal amount of incremental term loans (the “Incremental Term Loans”) under the Charter Operating credit facilities, for net proceeds of $471 million. The net proceeds of the Incremental Term Loans will be used to reduce borrowings, but not commitments, under the revolving portion of the Charter Operating credit facilities and for general corporate purposes. The Incremental Term Loans will have a final maturity of March 6, 2014 and prior to this date will amortize in quarterly principal installments totaling 1% annually beginning on June 30, 2008.The Incremental Term Loans will bear interest at LIBOR plus 5.0%, with a LIBOR floor of 3.5%, and will otherwise be governed by and subject to the existing terms of the Charter Operating credit facilities.The closing of the Incremental Term Loans is expected shortly after the completion of the proposed $520 million principal amount of 2nd lien notes (the “Notes”) offering by Charter Operating, announced separately this morning. The Company expects that the closing of the Incremental Term Loans to occur in approximately one week. About Charter Communications Charter Communications, Inc. is a leading broadband communications company and the third-largest publicly traded cable operator in the United States. Charter provides a full range of advanced broadband services, including advanced Charter Digital® video entertainment programming, Charter High-Speed™ Internet access service, and Charter Telephone™ services. Charter Business™ similarly provides scalable, tailored and cost-effective broadband communications solutions to business organizations, such as business-to-business Internet access, data networking, video and music entertainment services and business telephone.Charter's advertising sales and production services are sold under the Charter Media® brand. More information about Charter can be found at www.charter.com. ### Contact: Mary Jo Moehle 314/543-2397 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS: This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, regarding, among other things, our plans, strategies and prospects, both business and financial.Although we believe that our plans, intentions and expectations reflected in or suggested by these forward-looking statements are reasonable, we cannot assure you that we will achieve or realize these plans, intentions or expectations.Forward-looking statements are inherently subject to risks, uncertainties and assumptions including, without limitation, the factors described under "Risk Factors" from time to time in our filings with the Securities and Exchange Commission (“SEC”).Many of the forward-looking statements contained in this release may be identified by the use of forward-looking words such as "believe," "expect," "anticipate," "should," "planned," "will," "may," "intend," "estimated," "aim," "on track," "target," "opportunity" and "potential," among others.Important factors that could cause actual results to differ materially from the forward-looking statements we make in this release are set forth in other reports or documents that we file from time to time with the SEC, and include, but are not limited to: · the availability, in general, of funds to meet interest payment obligations under our debt and to fund our operations and necessary capital expenditures, either through cash flows from operating activities, further borrowings or other sources and, in particular, our ability to fund debt obligations (by dividend, investment or otherwise) to the applicable obligor of such debt; · our ability to comply with all covenants in our indentures and credit facilities, any violation of which, if not cured in a timely manner, could trigger a default of our other obligations under cross-default provisions; · our ability to pay or refinance debt prior to or when it becomes due and/or refinance that debt through new issuances, exchange offers or otherwise, including restructuring our balance sheet and leverage position; · the impact of competition from other distributors, including incumbent telephone companies, direct broadcast satellite operators, wireless broadband providers, and digital subscriber line (“DSL”) providers; · difficulties in growing, further introducing, and operating our telephone services, while adequately meetingcustomer expectations for the reliability of voice services; · our ability to adequately meet demand for installations and customer service; · our ability to sustain and grow revenues and cash flows from operating activities by offering video, high-speed Internet, telephone and other services, and to maintain and grow our customer base, particularly in the face of increasingly aggressive competition; · our ability to obtain programming at reasonable prices or to adequately raise prices to offset the effects of higher programming costs; · general business conditions, economic uncertainty or slowdown, including the recent significant slowdown in the new housing sector and overall economy; and · the effects of governmental regulation on our business. All forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by this cautionary statement.We are under no duty or obligation to update any of the forward-looking statements after the date of this release. ###
